660 N.W.2d 72 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Harold Luvert TOLES, Defendant-Appellant.
Docket Nos. 122095, 122096, COA Nos. 231699, 231784.
Supreme Court of Michigan.
April 30, 2003.
On order of the Court, the delayed application for leave to appeal from the July 2, 2002 decision of the Court of Appeals and the motion to affirm are considered. The delayed application for leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to affirm is DENIED as moot.
MARKMAN, J., concurs and states as follows:
I would deny the delayed application for leave for the reasons set forth by the concurring Judge in the Court of Appeals.
KELLY, J., joins in the statement of MARKMAN, J.